Citation Nr: 1747203	
Decision Date: 10/20/17    Archive Date: 10/31/17

DOCKET NO.  11-04 594	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUE

Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Appellant represented by:	Virginia Department of Veterans Services


ATTORNEY FOR THE BOARD

M. Purdum, Counsel






INTRODUCTION

The Veteran served on active duty from January 1984 to November 1989. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a January 2010 rating decision of a Department of Veterans Affairs (VA) Regional Office (RO).  That decision, in pertinent part, denied an increased disability rating for the Veteran's right thumb disability, giving rise to the TDIU claim on appeal
Rice v. Shinseki, 22 Vet. App. 447 (2009).

The Veteran was scheduled to appear via videoconference before a Veterans Law Judge seated at the Board's Central Office in Washington, D.C. on November 3, 2016.  However, he did not report to the hearing and has not provided an explanation for his absence.  As such, his request for a hearing is deemed withdrawn.  See 38 C.F.R. § 20.703 (2016).

In January 2017, the Board remanded this issue for further development.  That development having been addressed, the case has since returned to the Board.


FINDING OF FACT

The Veteran's service-connected disabilities alone do not preclude him from securing substantially gainful employment.


CONCLUSION OF LAW

The criteria for entitlement to a TDIU are not satisfied.  38 U.S.C.A. § 1155 (West 2016); 38 C.F.R. §§ 3.102, 3.340, 3.341, 4.15, 4.16, 4.19 (2016).




REASONS AND BASES FOR FINDING AND CONCLUSION

Total disability ratings for compensation may be assigned, where the schedular rating is less than 100 percent, when the disabled person is, in the judgment of the rating agency, unable to secure or follow a substantially gainful occupation as a result of one or more service-connected disabilities without regard to advancing age or nonservice-connected disability.  See 38 C.F.R. §§ 3.340, 3.341(a), 4.16(a); Hatlestad v. Brown, 5 Vet. App. 524, 529 (1993) (holding that the central inquiry is whether the Veteran's service-connected disabilities alone are of sufficient severity to produce unemployability); see also 38 C.F.R. § 4.19 (unemployability associated with advancing age or intercurrent disability may not be used as a basis for a total disability rating).  The claimant's service-connected disabilities, employment history, educational and vocational attainment, and all other factors having a bearing on the issue must be considered.  38 C.F.R. § 4.16 (b). 

Total disability will be considered to exist when there is present any impairment of mind or body which is sufficient to render it impossible for the average person to follow a substantially gainful occupation.  38 C.F.R. § 4.15.  While the rating is based primarily upon the average impairment in earning capacity, full consideration must be given to unusual physical or mental effects in individual cases, to peculiar effects of occupational activities, to defects in physical or mental endowment preventing the usual amount of success in overcoming the handicap of disability, and to the effect of combinations of disability.  Id.  

Substantially gainful employment is defined as work which is more than marginal and which permits the individual to earn a living wage.  38 C.F.R. § 4.16 (a); Moore v. Derwinski, 1 Vet. App. 356 (1991).  Marginal employment shall generally be deemed to exist when a Veteran's earned income does not exceed the amount established by the U.S. Department of Commerce, Bureau of the Census, as the poverty threshold for one person.  38 C.F.R. § 4.16 (a).  Marginal employment may also be established, on a facts found basis, when earned annual income exceeds the poverty threshold, including but not limited to employment in a protected environment such as a family business or sheltered workshop.  Id.  Consideration must be given in all claims to the nature of the employment and the reason for termination.  Id.  

Although the Board must give full consideration to "the effect of combinations of disability" under 38 C.F.R. § 4.15, "neither the statute nor the relevant regulations require the combined effect to be assessed by a medical expert."  Geib v. Shinseki, 733 F.3d 1350, 1354 (Fed. Cir. 2013).  Indeed, regulation places responsibility for the ultimate determination of unemployability on the Board or rating agency, not a medical examiner.  Id. (citing 38 C.F.R. § 4.16 (a)).  As part of this ultimate determination, VA is required to obtain a medical examination or opinion only when" necessary to make a decision on the claim."  Id. (citing 38 U.S.C. § 5103A (d)(1)).  Where separate medical opinions address the impact on employability resulting from independent disabilities, the Board is authorized to assess the aggregate effect of all disabilities.  Id.  The Board finds that this is all the more true where one service-connected disability is physical and the other psychiatric in nature.

Certain percentage requirements must be satisfied in order to qualify for schedular consideration of entitlement to TDIU.  Specifically, if unemployability is the result of only one service-connected disability, this disability must be ratable at 60 percent or more.  See 38 C.F.R. § 4.16 (a).  If it is the result of two or more service-connected disabilities, at least one must be ratable at 40 percent or more, with the others sufficient to bring the combined rating to 70 percent or more.  Id.  Disabilities of one or both upper extremities, or one or both lower extremities, including the bilateral factor, disabilities resulting from a common etiology or a single accident, and disabilities affecting a single body system such as orthopedic disabilities, will be considered as one disability for TDIU purposes.  Id.  

The Veteran is service connected for a right thumb disability, rated as 10 percent disabling, a left knee disability and a left knee scar, each rated as 10 percent disabling, and a right ankle disability and an abdominal cyst, each rated as noncompensable.  His combined rating during the current appellate period, beginning on June 30, 2009, the date of the claim of entitlement to an increased rating that gave rise to the TDIU claim on appeal, has been no more than 30 percent, save for two periods during which temporary 100 percent ratings for the Veteran's left knee disability.  As such, the Veteran has not met the schedular criteria for a TDIU.  38 C.F.R. §  4.16 (a).  

Nevertheless, the Veteran may be entitled to a TDIU if it is established that he is unable to secure or follow substantially gainful employment as a result of the effects of the service-connected disabilities.  38 C.F.R. § 4.16 (b).  In cases when the evidence supports the conclusion that the Veteran, who fails to meet the threshold percentage requirements of 38 C.F.R. 4.16(a), is unemployable by reason of service-connected disabilities, the case is to be submitted to VA's Director of Compensation Service for consideration of whether entitlement to a TDIU is warranted on an extraschedular basis.  Id.

The record before the Board contains voluminous post-service treatment records, which will be addressed as pertinent.  Dela Cruz v. Principi, 15 Vet. App. 143, 148-49 (2001) (a discussion of all evidence by the Board is not required when the Board has supported its decision with thorough reasons and bases regarding the relevant evidence.).

On VA examination of the Veteran's right thumb and right ankle disabilities, in August 2009, he reported that he used to work for a TV company and had been unemployed for 14 months, and the examiner reported that there were no effects of his disabilities on his usual daily activities.

In an August 2009 statement, the Veteran reported that in July 2009, after falling at work, without worker's compensation benefits, he sought VA vocational rehabilitation to learn to do something else and was denied due to his length of service.

During VA treatment in September 2009, the Veteran reported that he was unemployed for one year until his recent job with C. Industries.  During VA treatment in May 2010, the Veteran reported that he had lost his employment contract, that he was in between jobs, and that his hobbies included fishing and billiards.  

As of February 2010, the Social Security Administration (SSA) determined that the Veteran was disabled and unable to work due to his spine and psychiatric disabilities.

During his September 2010 hearing before a Decision Review Officer (DRO) at the RO, the Veteran reported that he lost his job in 2008 due to his thumb disability, as he slipped and fell off of a ladder installing a satellite dish because he could not grip.  

In his April 2012 VA Form 21-8940, Veteran's Application for Increased Compensation Based on Employability, the Veteran asserted that he had last worked in June 2011 for two weeks for V.C. Industries as a melt operator and could not continue, due to his right thumb, left knee, and psychiatric disabilities.  He reported having a high school education.

In an April 2012 letter, a potential employer asserted that the Veteran was not a good fit as an upholsterer as the position required frequent standing, bending, stopping, squatting, crouching, and kneeling.  In April 2012, a Job Placement Counselor reported that he had been trying to assist the Veteran find and retain a job; however, the Veteran had only moderate success for various reasons.  In April 2012, a VA psychiatric treatment provider asserted that the Veteran's psychiatric symptomatology interfered with his ability to adequately function in a work environment.

On VA examination of the Veteran's left knee, in May 2012, the examiner opined that there were no functional impairments or disabilities that precluded the Veteran's employment in sedentary, desk work-like activities, including the ability to stand or sit.

During VA treatment in May 2013, the Veteran reported that he was a full-time student.  During VA treatment in August 2015, the Veteran reported that he had recently been incarcerated and felt that he was unemployable due to his conviction.

On VA examination in June 2016 of the Veteran's right thumb and abdominal cyst disabilities, the examiner asserted that such did not impact his ability to work.  On VA examination in June 2016 of the Veteran's right ankle disability, the examiner asserted that the negative impact of his disability was his inability to perform occupational tasks that required significant hand strength such as climbing and/or using power tools.  On VA examination in June 2016 of the Veteran's left knee disabilities, the examiner asserted that the negative impact of his disability was his inability to perform occupational tasks that included squatting, kneeling, climbing, or prolonged standing or walking.

In his July 2016 VA Form 21-8940, Veteran's Application for Increased Compensation Based on Employability, the Veteran asserted that he had last worked as a case aide from January to June 2016, but that he had to stop because of his knees and diabetes.   He reported having a college degree after taking classes in social work from 2012 to 2016.

During VA treatment in August 2016, the Veteran reported that his exercise routine included walking one or two miles each day.  

In a February 2017 statement, the Veteran reported that his former employer, for whom he was a subcontractor installing satellite dishes, was out of business.  He reported that worked as such until 2008 and that he had attempted a sedentary job as a case aide in 2016, and could not continue because of his mental disabilities, knees, thumb, and diabetes mellitus.  See VA Form 21-8940, dated February 15, 2017.

In February 2017, a Benefits Coordinator at TAP submitted a VA Form 21-4192, Request for Employment Information in Connection with Claim for Disability Benefits, indicating that the Veteran's employment ended after four months in 2016 due to his assignment ending.  In February 2017, a Social Worker at TAP submitted a VA Form 21-4192, Request for Employment Information in Connection with Claim for Disability Benefits, indicating that the Veteran was terminated because he began having more severe issues with his knees and he needed more medical intervention and time to prepare for surgical treatment. 

In a February 2017 statement, the Veteran asserted that he ended his employment at V.C. Industries after 11 days in 2011, as he could not work due to his knee and psychiatric disabilities.  In February 2017, the Veteran submitted a VA Form 21-4192, Request for Employment Information in Connection with Claim for Disability Benefits, which he completed himself, indicating that V.C. Industries was no longer in business and that his disabilities precluded employment.

In an April 2017 opinion, a VA examiner recited the Veteran's pertinent history, to include his prior employment as a truck driver, quality assurance worker and supervisor at a parts plant, and satellite dish installer.  The examiner noted the reasonable limitations imposed on the Veteran as a consequence of his service-connected disabilities, including:  his left knee disabilities negatively
impacting his ability to perform occupational tasks that require squatting, kneeling, climbing, prolonged walking or standing, or the operation of foot controls such as pedals; his right ankle disability negatively impacting his ability to perform occupational tasks that require jumping, climbing, prolonged walking or standing, or operation of foot controls such as pedals; his right thumb disability negatively impacting his ability to perform occupational tasks that require fine motor skills involving the use of the right thumb, such as handling small parts, and that require holding power tools, depending on the size and weight of the tool as well as duration needed to operate it; and his abdominal cyst disability that was unlikely to affect any occupational task.

The examiner concluded that the Veteran's ability to secure and follow a substantially gainful occupation was maintained, although limited to a certain extent, and that, considering the Veteran's service-connected disabilities, he is
currently appropriate for employment in positions defined by the United States Department of Labor as "sedentary," or possibly, at most, "light"
classification of exertional levels of work.  The examiner noted that the Veteran's past work history includes experience as a mechanic, commercial truck driver, factory supervisor, product quality assurance worker, and satellite television installer, and he therefore demonstrates a relatively significant set of skills and educational background that could be applicable to such positions.

The Board has considered the Veteran's claim and decided entitlement based on the evidence.  Neither the Veteran nor his representative has raised any other issues, nor have any other issues been reasonably raised by the record, with respect to his claim.  See Doucette v. Shulkin, 28 Vet. App. 366, 369-70 (2017) (confirming that the Board is not required to address issues unless they are specifically raised by the claimant or reasonably raised by the evidence of record).

The Board finds that the most probative evidence of record does not support the conclusion that the Veteran, having not met the threshold percentage requirements for a schedular TDIU under 38 C.F.R. 4.16 (a), is unemployable by reason of his service-connected disabilities, and referral of the issue to the VA's Director of Compensation Service for consideration of whether entitlement to a TDIU is warranted on an extraschedular basis is not required.  38 C.F.R. § 4.16 (b).

It is significant that while the Veteran asserts that he is unemployable due to his service-connected disabilities, specifically, his right thumb and left knee disabilities, during the course of the appeal he has reported being unemployed due to the loss of his contract and also being unemployed from the same employer due to a fall from a ladder, being a full-time student and attaining a college degree, having an active exercise routine to include daily walking of one or two miles, seeking vocational rehabilitation to learn a new job, playing billiards and fishing as hobbies, and worrying that his incarceration and criminal conviction record would hinder his employability.  While a potential employer opined that the Veteran was not a good fit for the position they had available, in manual labor, and a Job Placement Counselor reported that the Veteran had only moderate success finding a job for various reasons, and a VA treatment provider asserted that the Veteran's psychiatric symptomatology, symptoms related to a disability for which service-connected is not in effect, interfered with his ability to adequately function in a work environment, there is no evidence that the Veteran is unemployable in any setting due to his service-connected disabilities.  While a Social Worker at TAP reported that the Veteran was terminated because he began having more severe issues with his knees and he needed more medical intervention and time to prepare for surgical treatment, there is no evidence that the Veteran is unemployable in any setting due to his service-connected disabilities. 

The VA examinations of record during the appellate period described the functional impairment from the Veteran's service-connected disabilities, and the VA examiner, in April 2017, provided recitation of such in his opinion that the Veteran was not precluded from employment due to his service-connected disabilities.  The VA opinion was based on a review of the claims file and the examiner offered a reasonable medical basis for his conclusion.  

Accordingly, the Board finds that, where considered separately or in their combined effects, the Veteran's service-connected left knee scar and right thumb, left knee, right ankle, and abdominal cyst disabilities are not sufficiently incapacitating as to prevent him from performing full time work consistent with his vocational background and employment history.  The evidence of record establishes that the Veteran's service-connected disabilities do not preclude sedentary or even some light physical labor, and given his variety of work experience and skills, as well as his college education and training in social work, the evidence weighs against a finding that he could not engage in substantially gainful employment, as defined for TDIU purposes, solely due to his service-connected disabilities.  38 C.F.R. § 4.16 (b).  Consequently, the benefit-of-the-doubt rule does not apply, and entitlement to a TDIU is denied.  See 38 C.F.R. § 3.102.  See also Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).


ORDER

Entitlement to a TDIU is denied.



____________________________________________
P.M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


